Citation Nr: 1216540	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  05-07 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for chronic diarrhea, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117. 

2.  Entitlement to service connection for chronic fatigue, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117. 

3.  Entitlement to service connection for night sweats, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117. 

4.  Entitlement to service connection for joint pain of the cervical spine, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117. 

5.  Entitlement to service connection for chronic rhinitis (claimed as respiratory problems), to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active military service from April 1986 to February 1993, to include service in the Southwest Asia Theater of operations from August 1990 to August 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which adjudicated the issues on appeal. 

In July 2006, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  Thereafter, in a December 2006 decision, the Board granted the Veteran's claims of service connection for a lumbar spine disability and a left knee disability, both of which were also on appeal from the March 2004 rating decision.  The RO effectuated the Board's decision in a December 2007 rating decision.  Since the Veteran did not appeal the initial ratings or effective dates assigned for these disabilities, these claims are no longer at issue before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal these downstream issues). 

In December 2006, the Board remanded the remainder of the Veteran's claims to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional evidentiary development.  That development included scheduling the Veteran for appropriate VA examinations.  Unfortunately, these examinations were not scheduled as directed by the Board, and thus, the case was remanded again in October 2007 to assure compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders.) 

Both remands included the claim of entitlement to service connection for joint pain of the right knee, as well as service connection for rashes, both claimed to be due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.  After additional evidence was received, the RO issued a September 2009 rating decision granting service connection for arthralgia/chondromalacia of the right knee and for a skin condition (variously diagnosed).  The Veteran did not appeal the initial ratings or effective dates assigned for these disabilities; as such, these claims are no longer at issue before the Board.  See Grantham, 114 F.3d at 1157-58. 

The case came before the Board again in June 2010.  However, development was incomplete and the issues concerning service connection for bilateral shoulder pain/disorder, joint pain of the cervical spine, a chronic disability manifested by diarrhea, a chronic disability manifested by chronic fatigue, a chronic disability manifested by night sweats, as well as service connection for chronic rhinitis (claimed as respiratory problems), both to include as due to undiagnosed illness or other qualifying chronic disability, were once again remanded to the RO, via AMC.  

At his July 2010 VA examination, the Veteran reported that he had not been able to work because of his back problems; and, in a November 2011 rating decision, the Veteran's combined disability rating is 70 percent.  A TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2010) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case the Veteran's claims on appear are all claims of service connection.  There is no pending claim for an increased rating, and as such, there is no pending claim of TDIU for the Board to address at this juncture.  However, a claim for entitlement to a total disability rating based on unemployability due to service-connected disabilities has been raised by the record, but has not yet been adjudicated by the Agency of Original Jurisdiction.  As such the matter is referred to the RO for appropriate action.  

Unfortunately, with regard to the issue of entitlement to service connection for chronic diarrhea, and the issue of service connection for joint pain of the cervical spine, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, clarification and further development is need.  As such, these issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The competent medical evidence of record indicates that the Veteran's credible complaints of fatigue are not supported by any objective signs and symptoms of a chronic disability and it has not been shown to be part of a chronic multi-symptom illness such as chronic fatigue syndrome.  Additionally there is no evidence that the Veteran has debilitating fatigue, cognitive impairment (such as inability to concentrate, forgetfulness, confusion) or a combination of other signs and symptoms which wax and wane but result in periods of incapacitation of at least one but one but less than two weeks total duration per year, or; symptoms controlled by continuous medication.

3.  The Veteran has symptoms of night sweats that have been medically linked to anxiety and medication associated with the Veteran's service-connected PTSD; there is no evidence of record confirming objective indications of chronic disability manifested by night sweats resulting from undiagnosed illness or from a medically unexplained multi-symptom illness.  

4.  The Veteran's complaints of a respiratory illness, do not exhibit objective indicators of a chronic disability, undiagnosed illness, or a medically unexplained chronic multi-symptom illness. 

5.  The Veteran has a known clinical diagnosis of rhinitis which was not first shown in service and which is not shown by competent medical or lay evidence to be related to service.  


CONCLUSIONS OF LAW

1.  Night sweats associated with the Veteran's service-connected PTSD are not a disease or injury that may be considered a separate disability for VA compensation purposes.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.317, 4.14 (2011). 

2.  Chronic fatigue was not incurred in or aggravated by service; nor may it be presumed to have been incurred during service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.317 (2011). 
3.  The criteria for entitlement to service connection for a chronic disability manifested by respiratory and/or lung symptoms have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.317 (2011). 

4.  Rhinitis was not incurred in or aggravated by service, nor may it be presumed to have been incurred during service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.317 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  VA must request that the claimant provide any evidence in the claimant's possession that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the Veteran filed his claim of service connection in April 2003, and the RO provided a pre-adjudicatory duty-to-assist letter to the Veteran later that same month.  The duty-to-assist letter of April 2003 provided the Veteran with notice of how to substantiate a claim of direct service connection, but did not provide adequate notice regarding the law and regulation pertinent to claims based on Gulf War undiagnosed illness pursuant to 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Additionally, this pre-adjudicatory letter did not explain how initial disability ratings and effective dates are assigned for all grants of service connection.  

However, those defects were subsequently cured by the RO's issuance of additional duty-to-assist letters.  After the Veteran appealed the March 2004 rating decision to the Board, the RO sent another duty-to-assist letter to the Veteran in March 2006 that specifically notified the Veteran of how initial disability ratings and effective dates are assigned for all grants of service connection, pursuant to the holding in Dingess.  

Then, after the Board's December 2006 remand, the RO sent another duty-to-assist letter to the Veteran in February 2007 which specifically provided the Veteran with notice of what type of evidence was needed to substantiate a claim of service connection for a disability due to undiagnosed illness for Persian Gulf Veterans.  These letters were followed by several supplemental statements of the case, the last of which was issued in November 2011.  An SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate duty-to-assist notice is provided prior to the SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  Adequate notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

A Veterans Law Judge who conducts a hearing must fulfill the following two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2010); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The representative and the Veterans Law Judge asked questions to ascertain information to substantiate the Veteran's claim.  In addition, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The Veteran's representative and the Veterans Law Judge asked questions to draw out the evidence which was pertinent to the Veteran's claim for service connection.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  As such, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

VA also has a duty to assist the Veteran with the development of his claim.  
Pursuant to the directives in the December 2006 remand, the RO attempted to schedule the Veteran for various examinations; however, the RO replied that the specific medical specialists requested by the Board to conduct the examinations were not available at that particular RO.  There was some discussion of whether the Veteran's examinations should be conducted at an alternate RO, or whether the Veteran's examinations should be conducted by a general medical examiner; however, it does not appear that these issues were resolved, and the Veteran's examination requests were subsequently canceled and the case was returned to the Board.  

Because the RO did not comply with the December 2006 remand directives, the case was remanded again in October 2007.  See Stegall v. West, 11 Vet. App. 269 (1998).  The Board directed the RO to schedule the Veteran for orthopedic, dermatological and general VA examinations at any appropriate facility.  

In July 2008, pursuant to the October 2007 remand directives, the Veteran underwent a series of VA examinations at the VA Medical Center in Indianapolis.  In this regard, a VA examination specific to the cervical spine was cancelled because the Veteran denied a cervical spine condition.  However, he later explained that he did not realize that "cervical spine" referred to the neck, and requested that the RO re-schedule the examination.  This misunderstanding was not discovered until after the RO issued a supplemental statement of the case and the case was returned to the Board.  As such, the issue of entitlement to service connection for joint pain of the cervical spine was remanded in June 2010 to afford the Veteran a VA examination.  

In the June 2010 remand, the Board pointed out that the RO did not issue an SSOC as to the issue of entitlement to service connection for chronic rhinitis (claimed as respiratory problems); thus, this matter was also remanded.  Finally, the June 2010 remand pointed out that the VA examinations in July 2008 with respect to the claims of service connection for chronic fatigue, night sweats and diarrhea were inadequate because no rationale was provided for any opinion expressed and the examiner did not address the Veteran's lay statements.  

With respect to the issues decided herein, the RO has complied with the directives in the June 2010 remand.  Additional VA examinations were conducted in July 2010.  Other than the examinations to assess the Veteran's reports of diarrhea, the examinations were adequate, as they addressed the issues in the remand and provided opinions with rationale based on sound medical principles.  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the etiology of the Veteran's claimed disabilities and/or symptoms, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  The RO substantially complied with the Board's remand instructions and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In order to establish service connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during the service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  There must be competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the in-service injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  The United States Court of Appeals for Veterans Claims ("the Court") has consistently held that, under the law cited above, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit  (Federal Circuit), which has stated, "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as arthritis, for example, to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was noted in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Id. at 1337  . 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  With regard to lay evidence, the Federal Circuit Court held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010)  ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4. 

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-309.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  

In 2006, there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439, 446-449 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  See 71 Fed. Reg. 52,745 (Sept. 7, 2006).  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which clearly favors the claimant. 

In addition, the law provides for compensation for Persian Gulf veterans suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period and by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  That is, if an undiagnosed chronic symptom or illness is not manifest in service, the claimed chronic disability must have been manifest to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  (Effective December 29, 2011, VA revised § 3.317(a)(1)(i) to extend the period during which disabilities associated with undiagnosed illnesses and medically unexplained chronic multisymptom illnesses must become manifest in order for a veteran to be eligible for compensation.  The period was extended from December 31, 2011 to December 31, 2016.  See 76 Fed. Reg. 81,834 (Dec. 29, 2011) (interim final rule extending statutory period).  

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War. See 38 C.F.R. § 3.317.  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2) . 

Effective March 1, 2002 and again in October 7, 2010, the law affecting compensation for disabilities occurring in Persian Gulf War veterans was amended.  38 U.S.C.A. §§ 1117, 1118.  Per these changes, the term 'qualifying chronic disability' was revised to mean a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome.  38 C.F.R. § 3.317(a)(2)(i). 

For purposes of this presumption, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered "medically unexplained."  38 C.F.R. § 3.317(a)(2)(ii). 

Regulations clarify that there must be "objective indications of a qualifying chronic disability," which include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(1) and (3).  A disability is considered "chronic" if it has existed for six months or more or if the disability exhibits intermittent episodes of improvement and worsening over a six-month period.  The sixth month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b). 

With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Lay persons such as the Veteran or his spouse are competent to report objective signs of illness such as joint pain or fatigue.  Id at 9-10.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).  

In essence, compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998). 

Compensation shall not be paid under 38 C.F.R. § 3.317 for a chronic disability: (1) if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or (2) if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or (3) if there is affirmative evidence that the disability is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7).

Fatigue

The Veteran maintains that he has chronic fatigue, and asserts that this is a symptoms of an undiagnosed illness or part of a chronic multi-symptoms illness contracted as a result of service in the Persian Gulf.  

At a VA psychiatric examination in July 2003, the Veteran reported significant sleep problems.  He noted initial insomnia and reported averaging only 2 to 3 hours of sleep each night.  According to the Veteran, he would frequently lay awake until 1:00 am and experienced middle insomnia when awoken by nightmares.  The Veteran reported that the insomnia problems had been significant for the past 2 years and he found it necessary to use caffeinated drinks while driving to avoid falling asleep during the day.  He was scheduled for a sleep study, and anti-depressant medication was recommended to help with mood, and possibly sleep.

At a VA neurological examination conducted in July 2003, the Veteran reported chronic fatigue by way of indicating that he was just tired all the time, according to the examination report.  The Veteran also reported that he felt tired even when he got a good night's sleep.  He did report, however, that he was not losing any work because of it.  He reported that he had trouble getting to sleep at night and often times woke up in the middle of the night and had trouble getting back to sleep.  He denied snoring, but did report having a lot of tension and a difficult time relaxing.  The examiner indicated that a sleep apnea evaluation would be obtained.  

VA mental health treatment notes from May 2004 and June 2004 reveal that the Veteran's symptoms of sleep impairment began to improve after starting on anti-depressant medication.  He was reportedly doing well on Paxil.  He reported sleeping well and waking rested with a good energy level during the day.  

Interestingly, a July 2003 VA respiratory examination notes that a sleep study was requested, but the Veteran cancelled that after his examination(s).  

At his personal hearing before the undersigned in July 2006, the Veteran testified that he was tired all the time, but was not sure if that was something that stemmed from the military.  He did indicate, however, that he was able to get through his daily activities, and could still work, despite the fatigue.

At a VA examination in July 2008, the examiner noted that the Veteran had been previously diagnosed with allergic rhinitis and hypertension.  The examination report shows that the Veteran underwent an extensive work up that included a CBC (complete blood count) and a complete physical examination.  The examiner noted the Veteran's reports of fatigue, but also indicated that there was no evidence of any significant pathology, and, in particular, that there was no effect on the Veteran's usual occupation or usual daily activities.  

The examiner opined that there were no objective medical indications that the Veteran suffered from a chronic disability manifested by fatigue (and diarrhea, short term memory loss and/or night sweats).  

At a VA examination in July 2010, the Veteran reported fatigue associated with his night sweats which he attributed to his nightmares.  Physical examination was normal.  CBC was normal.  The diagnosis was normal examination for immune, infectious and nutritional diseases.  The examiner reviewed the medical record and indicated that there was no objective evidence of a chronic or undiagnosed illness by the examination and by laboratory tests.  The examiner specifically noted that there was no indication of chronic disease because the Veteran's sedimentation rate was normal, which usually remained high for chronic disease (diagnosed or undiagnosed).  The examiner also pointed out that the Veteran was not anemic and hence, it was unlikely that he had an undiagnosed chronic immunologic or infectious disease.  Nutritionally, his liver functions were normal and nutritionally, he was well-built and well-nourished.  There was no emaciation.  No aviaminosis.  There was no documentation of recurrent infections noted.  With all the testing negative, it was less than likely that the Veteran had an undiagnosed illness.  

Fatigue in itself is not a disease or injury that may be considered a disability for VA compensation purposes; rather, it's a symptom.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  However, an exception applies if fatigue is due to an undiagnosed illness or a medically unexplained multi-symptom illness after Persian Gulf service.  38 U.S.C.A. § 1117(g)(1); 38 C.F.R. § 3.317(b)(1).  In this regard, fatigue and chronic fatigue syndrome are listed among the possible manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness for purposes of presumptive service connection.  

The Veteran has not been diagnosed with chronic fatigue syndrome, and, although his reported fatigue is not attributable to a known clinical diagnosis, there are no objective indications of a qualifying chronic disability.  There are no medical signs to support the Veteran's complaints.  Regulations clarify that there must be "objective indications of a qualifying chronic disability," which include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(1) and (3).  

Here, the Veteran has reported that he is tired all the time.  There is no evidence to show, however, that the Veteran has a disability manifested by chronic fatigue.  The Veteran is not anemic, and his blood work is normal.  The Veteran's sedimentation rate was normal, which, the July 2010 examiner pointed out usually remained high for chronic disease, even undiagnosed illnesses.  

Moreover, the Veteran had no functional impairment from his fatigue, as reported on examinations of record; and, it was also felt that his fatigue may have been a result of lack of sleep.  Of note, the Veteran was scheduled for a sleep study, but he cancelled that appointment.  

Additionally, even if it were determined that the Veteran had a chronic disability manifested by fatigue, there is no evidence that the severity of any such disability has been found to a degree of 10 percent or more.  The Veteran's fatigue would be rated by analogy to chronic fatigue syndrome (CFS), Diagnostic Code 6354.  In order to warranted a 10 percent rating, the evidence must show debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion) or a combination of other signs and symptoms which wax and wane, but result in periods of incapacitation of at least one but less than two weeks total duration per year or; symptoms controlled by continuous medication.  The note to this code provides that for the purpose of evaluating this disability the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  The evidence of record fails to demonstrate this level of severity.  As a 10 percent rating would not be warranted for any disability manifested by fatigue, the Veteran's claim would also fail on this basis under 38 C.F.R. § 3.317.

In sum, the Veteran's reports of fatigue are credible, but the Veteran's fatigue is not considered a chronic disability because there are no objective signs to support a finding that the Veteran suffers from chronic fatigue and no medical professional has deemed the Veteran's reports of fatigue to be a chronically disabling symptom or condition.  While he may be "tired all the time," there is simply no objective indication that the Veteran has a chronic fatigue disability, diagnosed or undiagnosed based on the evidence of record.  None was shown during service, and none is shown currently.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  In the absence of probative evidence of a current disability for symptoms of a chronic disability manifested by fatigue during the course of the appeal, service connection cannot be granted for that disorder under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303.  

Moreover, the Veteran's fatigue has been explained by his lack of sleep.  The Veteran has indicated that his sleep is often disrupted because of nightmares, trouble falling asleep, and trouble getting back to sleep after waking.  These symptoms have been attributed to his service-connected psychiatric disorder, and the Veteran has not argued otherwise.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  As the Veteran's psychiatric symptomatology is evaluated as part of his service-connected PTSD, to grant him service connection for fatigue as a separate disability secondary to the service-connected PTSD would be pyramiding, which is prohibited by 38 C.F.R. § 4.14.

Accordingly, the preponderance of the evidence is against service connection for fatigue, so there is no reasonable doubt to resolve in the Veteran's favor. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 .

Night Sweats

The Veteran maintains that his night sweats are a chronic symptom of an undiagnosed illness contracted as a result of service in the Persian Gulf.  

As noted above, prior to May 2004, the VA mental health records noted that the Veteran had difficulty sleeping, and it was thought that anti-depressant medication could help with this sleep problems.  These records show a diagnosis of PTSD, but no specific indication or complaints of night sweats.  VA mental health treatment notes from May 2004 and June 2004 reveal that the Veteran was doing well on Paxil.  He reported sleeping well and waking rested with a good energy level during the day.  

At the Veteran's July 2006 personal hearing, he testified that he had night sweats at least four nights per week, and also noted that they were often accompanied by his nightmares.  The Veteran indicated that one of his doctors mentioned that there could be a possibility that all of his symptoms stemmed from the military.

As noted above, the Veteran was examined in July 2008.  The examiner noted the Veteran's complaints of night sweats, but indicated, based on a complete examination and blood count, that there was no evidence of any significant pathology with regard to night sweats.  The examiner noted, significantly, that there was no effect on the Veteran's usual occupation or usual daily activities.  

The examiner opined that there were no objective medical indications that the Veteran suffered from a chronic disability manifested by night sweats (and diarrhea, short term memory loss and/or fatigue).  

At a VA examination in July 2010, the Veteran reported that his sleep patterns were disturbed because of his nightmares.  The time he awoke in the morning was dependant on how late he went to bed the night before.  The Veteran reported night sweats associated with fatigue since coming from Saudi Arabia and the Gulf War and it was associated with nightmares.  As noted above, the July 2010 examiner indicated an essentially normal examination based on the blood work.  Significantly, with respect to the Veteran's night sweats, the examiner opined that the Veteran had a history of nightmares associated with night sweats which was likely associated with anxiety.  

In sum, the Veteran's night sweats have been related to his nightmares, which are part of his service-connected PTSD and other psychiatric disorders.  The Veteran has noted on more than one occasion that his night sweats are correlated with his nightmares.  Therefore, the night sweat symptoms the Veteran has here are attributed to a known clinical diagnosis.  See 38 C.F.R. § 3.317(a)(1)(ii).  As such, to the extent his night sweat symptoms are explained, the associated disability is not "undiagnosed" or "medically unexplained" for purposes of applying the Persian Gulf presumption.  38 C.F.R. § 3.317(a)(2)(i) and (ii).  In summary, presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted here for night sweats.  

As the Veteran reports that he has night sweats in conjunction with his nightmares, which have already been associated with service-connected PTSD, these night sweats are deemed a symptoms of the PTSD.  As a symptom of a service-connected disability, a separate grant of service connection with a separate disability rating is not established.  As noted above, the Veteran's psychiatric symptomatology is evaluated as part of his service-connected PTSD, to grant him service connection for night sweats as a separate disability secondary to the service-connected PTSD would be pyramiding, which is prohibited by 38 C.F.R. § 4.14.

Accordingly, the preponderance of the evidence is against service connection for night sweats, so there is no reasonable doubt to resolve in the Veteran's favor. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 . 


Rhinitis

There are no complaints findings or diagnosis of chronic rhinitis in the service treatment records.  The service treatment records show various acute viral upper respiratory infections (common colds) during service, and some acute sinus and/or bronchial infections that were treated with antibiotics.  There was no chronic rhinitis condition noted in service or for several years following discharge.  

The first indication that the Veteran had a chronic rhinitis condition comes from post service records dated long after discharge from service.  An April 2001 private treatment record, for example, notes that the Veteran has complaints of seasonal allergies.  The assessment included rhinitis.  

At a July 2003 VA examination, the Veteran reported that he began having respiratory problems in 1994.  More specifically, the Veteran indicated that he had always had some spring hay fever type symptoms, but in 1994, he had some infections several times.  However, he reported no infections of this type within the three years prior to the examination.  The Veteran also reported shortness of breath with minor activity, but at other times he could be quite active and have no shortness of breath.  On physical examination, the Veteran had swollen turbinates bilaterally with patchy pale areas from allergic rhinitis.  There was no post nasal drip seen on examination.  Lungs were clear.  There were no rales, no wheezing and no rhonchi.  Pulmonary function tests were normal.  The diagnosis was allergic rhinitis.  

At his July 2006 personal hearing, the Veteran indicated that he was no longer receiving treatment for rhinitis, which he claimed as bronchitis, or breathing problems.  He testified that during service, when he sought treatment for his breathing problems, the medical professionals told him to basically stay out of the holes of the ships when those diesel vehicles were running.  The Veteran testified, however, that even after discharge, he still noticed that he was having more  and more chest infections, but he thought that it stemmed from certain jobs that he was engaged in at that time.  For example, the Veteran explained that in 1994 or 1995 while he was working with hot asphalt and "stuff like that" he developed a chest infection.  He also described another job when he was in contact with a fluffy substance that he believes gave him another chest infection, so he is not sure whether the toxins he was breathing during those jobs caused the chest infections.

The Veteran testified that he was treated for these chest infections, but all the doctors diagnosed was rhinitis.  

At a VA examination in July 2008, the examiner noted a previous history of rhinitis.  The Veteran underwent a complete physical examination and had a blood work up with a CBC.  A chest x-ray was normal.  The examiner noted that the Veteran had a current diagnosis of allergic rhinitis, with no effect on his usual occupation and no effect on the Veteran's usual daily activities.  Significantly, the examiner opined that the evidence of record did not suggest that the Veteran's post-service diagnosis of allergic rhinitis was related to service, including his complaints of having respiratory problems in service.  

At a July 2010 VA examination for infection, immune, and nutritional disabilities, the Veteran's past history of occasional upper respiratory tract infections were noted, as was his good response to treatment with antibiotics.  The examiner noted that the Veteran had occasional history of sneezing and coughing without sinus headaches or sinus congestion.  There was no history of post-nasal drainage and the Veteran did not have any lymphadenoapthy.  Mucous membranes were pink without signs of anemia.  There was no tenderness over the sinuses.  Nasal passages were patent and the voice was normal.  Lung sounds were clear and normal.  

Therefore, the Veteran's allergic rhinitis is attributed to a known clinical diagnosis.  See 38 C.F.R. § 3.317(a)(1)(ii).  As such, to the extent his rhinitis is explained, the associated disability is not "undiagnosed" or "medically unexplained" for purposes of applying the Persian Gulf presumption.  38 C.F.R. § 3.317(a)(2)(i) and (ii).  In summary, presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted here for the Veteran's rhinitis. 

With respect to whether service connection is established on a direct basis, the Veteran has never suggested that his rhinitis began during service.  The Veteran essentially maintains that he has a chronic respiratory disability which had its onset during service.  As noted above, the Veteran's STRs show acute bouts of bronchitis and/or upper respiratory infections that were treated with antibiotics, and which cleared.  Neither the STRs nor the post-service treatment records show any type of chronic respiratory/lung disability.  At the Veteran's personal hearing in July 2006, the Veteran's specifically testified that no medical professional has diagnosed any chronic respiratory disability, and the only chronic disability with respect to breathing that has ever been diagnosed is allergic rhinitis.  The Veteran does not have a current diagnosis of chronic bronchitis or other chronic lung disorder for which service connection may be established.  

The Veteran's allergic rhinitis began long after service, and was first documented in the claims file in 2001.  At the VA examination in July 2010, the examiner specifically opined that the Veteran's rhinitis began after service discharge and was unrelated thereto.  This is consistent with the other medical evidence of record, and there is no medical opinion to the contrary.  Significantly, no medical professional has attributed any of the Veteran's allergic rhinitis to the Veteran's military service.  Although the Veteran is certainly competent to report when his allergic rhinitis began, at no time has he ever affirmatively asserted that his allergic rhinitis began during service.  

In light of the foregoing, the preponderance of the evidence is against service connection for allergic rhinitis, so there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for fatigue is denied.  

Service connection for night sweats is denied.  

Service connection for allergic rhinitis is denied.  


REMAND

The Veteran seeks service connection for chronic diarrhea.  He has reported symptoms of chronic loose stools daily for several years.  

The service treatment records are negative for complaints, findings or a diagnosis of peptic ulcer disease or chronic diarrhea.  The Veteran was treated in the hospital for two days in February 1987 for viral gastroenteritis, but there was no mention of chronic diarrhea or other gastrointestinal disability such as ulcer disease.  Additionally, on a December 1991 questionnaire, the Veteran reported, by checking the appropriate box, that he did not return from Southwest Asia with any gastrointestinal symptoms of nausea, abdominal pain, bloody stool, or diarrhea.

At VA examinations beginning in July 2003, the Veteran began reporting a history of chronic diarrhea.  At a July 2003 VA examination specific to the intestines, the Veteran reported that over the prior three years, he had diarrhea about twice per month.  On those days, he would have 3-5 loose stools and sometimes a little watery stool.  This could be accompanied by some cramping in the low abdomen.  He reported that he thinks grape juice is one of the triggers and he is unaware of any other food intolerances.  He denied constipation.  Physical examination was unremarkable.  The diagnosis was essentially normal intestinal examination.  

At his personal hearing before the undersigned in July 2006, the Veteran reported that his diarrhea problem began during service.  He explained that he had to take little white pills in conjunction with his service in the Persian Gulf, and that is when his chronic diarrhea problem began.  He indicated that the pills made him go to the bathroom 4 to 5 times per day, and it did not really subside even after he stopped taking the pills and came home.  The Veteran also testified that he continued to go the bathroom about 3 times per day and still got the associated pains and discomfort.  

At a recent VA examination in July 2010, the Veteran specifically indicated a history of loose stools, two to four times per day.  Sometimes they were soft, and sometimes watery.  According to the Veteran, those were his regular bowel habits without constipation in between.  The Veteran reported that he took Pepto-Bismol as needed.  

The July 2010 examination report notes that there is no history of peptic ulcer disease for this Veteran.  However, the Veteran's post service treatment records clearly indicate a history of peptic ulcer disease.  For example, a July 1993 GI treatment record notes a diagnosis of peptic ulcer disease.  The Veteran complained of pain in the abdomen and indicated this had been continuing for the past six months.  He reportedly got some relief from Gaviscon.  He reported a history of peptic ulcer disease diagnosed by x-ray at age 17.  

In September 1993, the Veteran returned for treatment because he had been vomiting for two weeks.  He reported a history of peptic ulcer disease, diagnosed at age 17, and noted that he had been sick "with stomach" for the past 4 weeks.  

More recent outpatient VA treatment records continue to show a diagnosis of, and treatment for, peptic ulcer disease.  For example, a progress note record from July 2000 noted that the Veteran was running out of his peptic ulcer disease medication.   

A December 2002 private treatment record notes that an H pylori test was negative, but the Veteran reported that the efficiency of his Nexium was decreasing and his heartburn was increasing.  The assessment was GERD versus gastritis or ulcer.  

Because it is unclear whether peptic ulcer disease can be associated with diarrhea, and because the most recent VA examination of record in June 2010 is based on an inaccurate medical history, this matter must be remanded to ensure adequate due process, which includes an adequate VA examination based on accurate medical history.  

The Veteran now complains of chronic diarrhea, and the Veteran has a history of peptic ulcer disease.  What is unknown is whether there is any relationship between the Veteran's current complaints of chronic diarrhea and his history of peptic ulcer disease.  If such a relationship exists, it must be determined whether a peptic ulcer disease existed prior to service and if so whether any pre-existing peptic ulcer disease was aggravated in service.  At the Veteran's personal hearing, he specifically mentioned that he started to have chronic diarrhea when he began taking "little white pills" in conjunction with his Persian Gulf service.  These questions must be answered by a medical professional.  

With respect to the claim of service connection for joint pain of the cervical spine, to include as due to undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, the RO noted, in a November 2011 Supplemental Statement of the Case, that service connection had already been established for joint pain of the cervical and lumbar spine; and, that service connection for a separate condition was not warranted.  While the rating code sheets in September 2009 and November 2011 indicate that service connection is in effect for the Veteran's cervical spine joint pain, there is no actual rating action of record documenting that the issue of service connection for joint pain of the cervical spine was ever adjudicated or that service connection for this disability was ever awarded.  In light of the foregoing, clarification is needed to ascertain whether service connection has been awarded for joint pain of the cervical spine.  If this is the case, there is no longer any case or controversy for the Board to adjudicate in this regard.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associated with the claims file all VA treatment records pertinent to the claim on appeal dated since July 2010.  

2.  After completion of #1 above, schedule the Veteran for a gastrointestinal examination to determine the current nature and likely etiology of the Veteran's diarrhea, including, but not limited to whether it is a symptom of his peptic ulcer disease or any other gastrointestinal disability.  The claims folder must be made available to and reviewed by the examiner in conjunction with the requested study.  The examiner in this regard should elicit from the Veteran and record a full clinical history referable to the peptic ulcer disease and the claimed diarrhea.  In this regard, the examiner should review the Veteran's personal hearing testimony from July 2006 regarding the onset of his diarrhea, as well as the records dated in 1993 noting a history of peptic ulcer disease.  

The examiner should opine as to whether the Veteran's has a disability manifested by diarrhea which is at least as likely as not (a probability of 50 percent or greater) had its onset during service or is related to service, including any incident thereof.  

The examiner should also consider whether it is at least as likely as not (at least a 50 percent probability) that any chronic diarrhea, if found, is caused by or aggravated by his peptic ulcer disease, or is a symptom of any other diagnosable gastrointestinal disability.  If so, state whether such peptic ulcer disease or any other diagnosable gastrointestinal disability which causes diarrhea is at least as likely as not (i.e. at least a 50 percent probability) related to the Veteran's military service, including any incident thereof.  

If peptic ulcer and/or any other diagnosable gastrointestinal disability was not incurred in service, state whether there is clear and unmistakable evidence (i.e. obvious, manifest undebatable) that such disability pre-existed service.  If so, state whether there is clear and unmistakable evidence (i.e. obvious, manifest undebatable) that such disease was not aggravated by service.

State whether the Veteran exhibits objective indications of chronic diarrhea.  The examiner should be informed that "objective indications of chronic diarrhea include both "signs" in the medical sense of objective evidence perceptible to an examining physician and other, non-medical indicators that are capable of independent verification.  If so, state whether the Veteran has a chronic diarrhea disability that cannot be attributable to any known clinical diagnosis.  The examiner should consider the service treatment records, pertinent VA and private medical evidence in the claims file, as well as the personal hearing testimony provided by the Veteran.  All findings must be reported in detail with a complete rationale provided for all opinions and all indicated testing must be accomplished.

3.  Clarify whether service connection for joint pain of the cervical spine has been granted.  If it is determined that service connection has been awarded for joint pain of the cervical spine, the RO should, after conducting any additional development deemed necessary, assign separate disability ratings for the service-connected lumbar spine disability and the service-connected cervical spine disability.

4.  Following completion of the development requested, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period of time allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


